DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
After a thorough search and examination of the present application, and in light of the following:
the prior art made of record;
Amendment to claims from RCE filed on 4/20/2021.
Claims 1-3, 5-13, 16 and 18-24 are allowed.
This allowance is based on RCE filed on 4/20/2021. Claims 1-2, 5, 11-12 and 20 are amended. Claims 21-24 are added. Claims 4, 14-15 and 17 are cancelled. Claims 1-3, 5-13, 16 and 18-24 are presented for examination.

Reason For Allowance
The following is a statement of reason for the indication of allowable subject matter: 
In the response filed on 4/20/2021, the applicant amended independent claims 1, 11 and 20 to incorporate features which are indicated to be allowable. 
The cited prior arts do not teach or fairly suggest the following limitations:
“after calculating the unsupervised component, updating the target prediction vector associated with the particular input vector by combining at least a portion of the prediction vector into the target prediction vector.”
Among the closest prior art of the record:

Sajjadi et al. (“Regularization With Stochastic Transformations and Perturbations for Deep Semi-Supervised Learning”) teaches a semi-supervised learning (i.e. using both labelled and unlabeled data) method with convolutional neural networks introducing an unsupervised loss function capable of being combined with any supervised loss function and used in any backpropagation-based algorithm. However, Sajjadi does not teach after calculating the unsupervised component, updating the target prediction vector associated with the particular input vector by combining at least a portion of the prediction vector into the target prediction vector.
Besides, the cited prior arts do not teach or fairly suggest the above limitations in combination with other limitations in the independent claims respectively.
After a search and a thorough examination of the present application in light of the prior art, claims 1-3, 6-13, 16 and 18-24 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carney (WO 02061679 A2) teaches neural network training and an ensemble of neural networks. Specifically, Carney teaches a method comprising 1.) generating an initial ensemble of neural networks, 2.) inputting training data to the ensemble to determine a performance error, 3.) using the performance error to generate subsequent ensembles based on the specified number of epochs via backpropagation in order to minimize variance and bias, 4.) estimating the performance error of the combination of the previous and current ensembles, 5.) repeating steps 3-4 for each stage with new ensembles until the previously estimated errors do not improve, and 6.) combining/summing all the ensembles at their outputs to provide the prediction model.    
Bengio (“How Auto-Encoders Could Provide Credit Assignment in Deep Networks via Target Propagation”) teaches target propagation in the context of back-propagation. Bengio proposes learning the back-propagation computation in order to generalize back-propagation to make it more biologically more plausible as a mechanism for brains to perform credit assignment through many levels of deep computation, including a temporally recurrent one.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571) 272-9930.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        


/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124